DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 9 and 10. Claims 1-15 are pending. Claims 1-8 are withdrawn from consideration.
	The amendments to the claims have overcome the claim objections of record. However, after further consideration, new claim objections have been found to be necessary. See claim objections below for details. 
	The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details. 
	The amendments to the claims have overcome the prior art rejections of record.
	After further search and consideration, new double patenting rejections have been found to be necessary. See double patenting rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the claim objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the objections of record. Therefore, the claim objections have been withdrawn.  
However, upon further consideration, new claim objections have been found to be necessary. See claim objections below for details.

Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the 112(b) rejections of record have been fully considered but they are not persuasive.  
Applicant has argued that the amendments to the claims have clarified the relationship between the water treatment device and the solar powered water treatment device, thus overcoming the 112(b) rejections of record. Examiner finds this argument unpersuasive.
Examiner agrees that the amendments have clarified the relationship between the water treatment device and the solar powered water treatment device. However, in claim 9 as amended, the relationship between the “solar powered water treatment device” and the “solar power system” remains unclear. Thus, claim 9 remains indefinite for similar reasons to those articulated in the 112(b) rejection of claim 9 set forth in the 3/15/2022 Final Rejection. 
A new 112(b) rejection of claim 9, made to address the indefinite relationship between the “solar powered water treatment device” and the “solar power system” of claim 9 as amended, is set forth below. See 112(b) rejections below for details. Examiner notes that said rejection is “new” mainly in the sense that it has been made to address newly amended claim language containing a previously existing clarity issue.
Furthermore, after further consideration, the amendments to the claims have been found to necessitate a further rejection under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art of record fails to teach or suggest “a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the heated photovoltaic panels,” as is required by claim 9 as amended. Therefore, the rejections have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the solar powered water treatment device in claim 9, the salient gradient power device in claim 9, the solar power system in claim 9, etc. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “water treatment device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “water treatment” and “for converting non-potable water into distillate and concentrate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Another embodiment of the method according to the invention is characterized in that the solar powered water treatment device uses multiple-effect distillation (MED) technology, multiple-effect distillation (MED) combined with vapour recompression (VC) technology, reverse osmosis (RO) technology or multi-stage flash distillation (MSF) technology,” (paragraph [0042] of published application [US 2021/0024375]). 
Accordingly, the claimed “water treatment device” has been interpreted as a multiple-effect distillation distiller, a multiple-effect vapor recompression distillation distiller, a reverse osmosis membrane, or a multi-stage flash distiller, as well as equivalents thereof.

Claim limitation “solar powered water treatment device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “solar powered water treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Figure 1 shows in detail a solar powered water treatment device 1 for obtaining distillate 4 and concentrate 5 from non-potable water 5 according to the invention. The solar powered water treatment device 1 comprises 
- a water treatment device 2 to convert the non-potable water 3 into distillate 4 and concentrate 5; 
- a first distillate storage tank 6 for storing a part of the distillate 4, which first distillate storage tank 6 is in fluid connection 7 with the water treatment device 2; 
- a solar power system 8 to produce electric power and heated water from solar power, which solar power system 8 is in fluid connection 9 with the first distillate storage tank 6 and in electrical connection 10 with a battery 11; 
- a second distillate storage tank 12 for storing distillate being heated in the solar power system 8, which second distillate storage tank 12 is in fluid connection 13 with the solar power system 8; 
- a steam generator 14 for generating steam, which steam generator 14 is in fluid connection 15 with the second distillate storage tank 12, in fluid connection 16 with the water treatment device 2 and in fluid connection 17 with the first distillate storage tank 6,” (page 9). 
Under 112(f) the claimed “solar power water treatment device” should be interpreted as comprising: a water treatment device, a first distillate storage tank, a solar power system, a second distillate storage tank, and a steam generator. However, claim 9 recites “a distillate storage tank” and a “solar power system”, which given the current construction of claim 9, appear to be elements of the “device for storing energy and generating electric power” which are separate from the claimed “solar power water treatment device”. In other words, claim 9 appears to set forth a requirement that the claimed “solar power system” and the claimed “distillate storage tank” be treated as separate elements from the claimed “solar power water treatment device”. As a result, claim 9 appears to set forth a requirement for two separate solar power systems, i.e. the solar power system which is explicitly claimed and the solar power system which is incorporated into the claim by the 112(f) interpretation of the “solar power water treatment device”. Such a requirement is inconsistent with Applicant’s invention as disclosed in specification and Figures. As disclosed in the specification and Figures, Applicant’s invention contains only one “solar power system”. 
Even if, for the sake of argument, that claim 9 does not necessarily require the presence of two solar power systems, there is nothing in the claim which clearly defines the explicitly claimed “solar power system” as being a component of the claimed “solar power water treatment device”. By failing to clearly device the explicitly claimed “solar power system” as being a component of the claimed “solar power water treatment device”, claim 9 at least generates confusion as to whether or not the claimed system includes more than one “solar power system”, and at most requires the presence of two solar power systems in contradiction to Applicant’s specification and Figures.
In view of the above, the claimed “solar powered water treatment device” is rejected under 112(b). See 112(b) rejections below for further details and suggestions. 

Claim limitation “salinity gradient power device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “salient gradient power” and “for generating electric power” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Another embodiment of the method according to the invention is characterized in that the salient gradient power device is a reversed electrodialyses (RED) device or a pressure retarded osmosis (PRO) device,” (paragraph [0038] of published application [US 2021/0024375]). 
Accordingly, the claimed “salient gradient power device” has been interpreted as a reverse electro-dialysis electricity generator, a pressure retarded osmosis electricity generator, as well as equivalents thereof.

Claim limitation “solar power system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “solar power” and “to generate electric power and to heat distillate from the water treatment device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The solar power system 8 comprises photovoltaic panels 21 to generate electric power from solar power. The solar power system 8 also comprises means to guide distillate along the photovoltaic panels 21 so that the distillate will be heated by the photovoltaic panels 21, being hot due to the solar thermal energy. To guide water along photovoltaic panels so that the water will be heated by the photovoltaic panels is known from amongst others WO2014053308 of the same inventor as this application,” (paragraph [0072]).
Accordingly, the claimed “solar power system” has been interpreted as photovoltaic panels and flow paths for guiding distillate along the solar panels in order to heat the distillate, as well as equivalents thereof.

Claim limitation “means to transport the heated distillate from the solar power system into the water treatment device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to transport the distillate into the water treatment device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to transport the heated distillate into the water treatment device would refer merely to well understood means for supporting fluid flow, including, but not limited to, pipes, pumps, etc.
Accordingly, the claimed “means to transport the heated distillate from the solar power system into the water treatment device” has been interpreted as one or more pipes/conduits, or one or more pumps, as well as equivalents thereof.

Claim limitation “means to feed at least part of the distillate of the solar powered water treatment device to the solar power system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to feed at least part of the distillate water treatment device to the solar power system” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to feed at least part of the distillate of the solar powered water treatment device to the solar power system would refer merely to well understood means for supporting fluid flow, including, but not limited to, pipes, pumps, etc.
Accordingly, the claimed “means to feed at least part of the distillate of the solar powered water treatment device to the solar power system” has been interpreted as one or more pipes/conduits, or one or more pumps, as well as equivalents thereof.

Claim limitation “means to feed at least part of the electric power generated by the solar power system and the salinity gradient power generated by the solar power system and the salient gradient power device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “to feed at least part of the electric power generated by the solar power system and the salient gradient power generated by the solar power system and the salient gradient power device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any disclosure of corresponding structure described for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize that means to feed at least part of the electric power generated by the solar power system and the salient gradient power generated by the solar power system and the salient gradient power device would refer merely to well understood means for facilitating flow of electricity, e.g. electrical connections, wires, cables, etc.
Accordingly, the claimed “means to feed at least part of the electric power generated by the solar power system and the salinity gradient power generated by the solar power system and the salient gradient power device” has been interpreted as at least one of an electrical connection, wire, cable, etc., as well as equivalents thereof.

The following are new objections.
Claim Objections
Claim 9 is objected to because of the following informalities:  
With regard to claim 9: In line 8, “the-salinity” should be amended to recite --the salinity--.  
Appropriate correction is required.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a water treatment device forming part of a solar powered water treatment device for converting non-potable water into distillate and concentrate,” in lines 3-4. The claim limitation “solar powered water treatment device” should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “solar powered water treatment” without reciting sufficient structure to achieve the function.  Under 112(f) the claimed “solar power water treatment device” should be interpreted as comprising: a water treatment device, a first distillate storage tank, a solar power system, a second distillate storage tank, and a steam generator. See 112(f) interpretations above for details. 
However, claim 9 further recites “a distillate storage tank” (line 5) and a “solar power system” (line 12), which given the current construction of claim 9, appear to be elements of the “device for storing energy and generating electric power” which are separate from the claimed “solar power water treatment device”. In other words, claim 9 appears to set forth a requirement that the claimed “solar power system” and the claimed “distillate storage tank” be treated as separate elements from the claimed “solar power water treatment device”. As a result, claim 9 appears to set forth a requirement for two separate solar power systems, i.e. the solar power system which is explicitly claimed and the solar power system which is incorporated into the claim by the 112(f) interpretation of the “solar power water treatment device”. Such a requirement is inconsistent with Applicant’s invention as disclosed in specification and Figures. As disclosed in the specification and Figures, Applicant’s invention contains only one “solar power system”. 
Even if, for the sake of argument, that claim 9 does not necessarily require the presence of two solar power systems, there is nothing in the claim which clearly defines the explicitly claimed “solar power system” as being a component of the claimed “solar power water treatment device”. By failing to clearly device the explicitly claimed “solar power system” as being a component of the claimed “solar power water treatment device”, claim 9 at least generates confusion as to whether or not the claimed system includes more than one “solar power system”, and at most requires the presence of two solar power systems in contradiction to Applicant’s specification and Figures.
Furthermore, even if, for the sake of argument, the claimed “solar powered water treatment device” were (improperly) interpreted under 112(f) as not comprising a “solar power system”, or (improperly) not interpreted under 112(f) at all, it is unclear how specifying that the claimed “water treatment device” “form[s] part of a solar powered water treatment device” further limit the scope of said “water treatment device”. Based on Applicant’s specification, the “water treatment device” would “[form] part of a solar powered water treatment device” by cooperating with the claimed solar power system via the claimed “means to transport the heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate” and the claimed “means to feed at least part of the distillate of the water treatment device to the solar power system”. Such cooperation is already explicitly required by claim 9. Thus, even if the clarity issues caused by the necessary 112(f) interpretation of the claimed “solar powered water treatment device” were disregarded, the language specifying that the claimed  “water treatment device” “form[s] part of a solar powered water treatment device”, in the best case scenario, adds nothing to claim 9. 
To overcome this rejection, Examiner recommends Applicant amend lines 3-4, to recite --a water treatment device for converting non-potable water into distillate and concentrate-- in place of “a water treatment device forming part of a solar powered water treatment device for converting non-potable water into distillate and concentrate”.
Applicant could alternatively overcome this rejection by amending lines 3-4 to recite “a solar powered water treatment device comprising a water treatment device for converting non-potable water into a distillate and a solar power system, the solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the heated photovoltaic panels,-- AND by deleting the lines 12-15 (which will have been incorporated by amendment into the limitations of lines 3-4).
Claim 9 recites the limitation "the heated photovoltaic panels" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend "the heated photovoltaic panels" to recite --the photovoltaic panels--.
Claims 10-15 are rejected due to their dependency on indefinite claim 9.

The following are new rejections. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,235,985 in view of Park et al. (KR 101291768), hereafter referred to as Park.
The claims of the ‘985 patent are drawn to a distillation system which includes many of the components of the device recited in the claims of the present Application. In particular, the device claimed in the claims of the ‘985 patent includes a water treatment device or converting non-potable water into distillate and concentrate, a distillate storage tank for storing the distillate, a concentrate storage tank for storing the concentrate, a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the heated photovoltaic panels.
The claims of the ‘985 patent do not explicitly recite the “means to transport the heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate,” or the “means to feed at least part of the distillate of the water treatment device to the solar power system,” as recited in the claims of the present application. However, said means are implicit in the claims of the ‘985 patent, or in the unlikely alternative, are at least obvious over the claims of the ‘985 patent in view of the disclosure of said patent as a whole.
The principle difference between the system of Cen and that of the present claims is that Cen lacks the salinity gradient power device of the presently claimed system.
However, such combination of such salinity gradient power devices with water treatment (distillation) devices is known in the art. For example, Park teaches a device for storing energy and generating electric power (Paragraph [0001] of Espacenet Translation), the device comprising:
A water treatment device (concentrating device) 106, e.g. a multiple-effect distillation (MED) distiller, a vapor recompression (VC) distillation distiller, a reverse osmosis (RO) membrane, or a multi-stage flash distillation (MSF) distiller, for converting non-potable water (salt water) into distillate (fresh water) and concentrate (concentrated brine) (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation), wherein the water treatment device 106 may be a solar powered water treatment device  (Figure 1, Paragraph [0022] of Espacenet Translation).
A distillate storage tank (fresh water storage device) 108 for storing the distillate (fresh water) (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation).
A concentrate storage tank (concentrated brine storage device) 110 for storing the concentrate (Figure 1, Paragraphs [0019]-[0022] of Espacenet Translation).
A salinity gradient power generation device (salt difference power generation device) 114, e.g. a reverse electro-dialysis electricity generator, a pressure retarded osmosis electricity generator, for generating electric power, wherein said salinity gradient power generation device 114 is in fluid communication with the distillate storage tank 108 and the concentrate storage tank 119 (Figure 1, Paragraphs [0019]-[0023] of Espacenet Translation).
Wherein the distillate (fresh water) is distilled water (Figure 1, Paragraphs [0019]-[0023] of Espacenet Translation).
The disclosure of Park as described above suggests the use of a salinity gradient power generation device in combination with a solar powered distillation device to create a device for storing energy and generating electric power. Thus, the claims of the present Application, drawn to such a device for storing energy and generating electric power, are obvious over the claims of the ‘985 patent in view of Park.
Examiner notes that Park explicitly teaches that the device for storing energy and generating electric power comprises discharge valves 118 and 120 for respectively discharging concentrate and fresh water obtained from the water treatment device 106 (Figure 1, paragraph [0036] of Espacenet translation). In view of said teaching, it is clear that any water treatment (distillation) device combined with a salinity gradient power generation device can be configured so as to remain capable of producing fresh water distillate and salt water concentrate for consumption. Therefore, any argument that above proposed modification of the claims of the ‘985 patent in view of Park would render the device of the ‘985 patent unsuitable for its intended purpose of producing fresh water distillate and salt water concentrate will be found unpersuasive. 

Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the non-statutory double patenting rejections set forth above were overcome, i.e. by filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 9 is drawn to a device for storing energy and generating electric power.
The closest prior art of record is the combination of Park et al. (KR 101291768), hereafter referred to as Park, and Godshall (US 2013/0168224) as described in the 103 rejection of claim 9 set forth in the Final Rejection mailed 3/15/2022.
The combination of Park and Godshall does not teach or suggest “a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the photovoltaic panels” as required by claim 9.
Distillation systems comprising solar power systems having flow paths for heating distillate from a water treatment device, and means to transport the heated distillate from the solar power system into a water treatment device to heat non-potable water therein, so as to convert said non-potable water into distillate and concentrate, are known in the art. Namely, the aforementioned Godshall teaches such a system (Figure 3). For further detail, see the 103 rejection of claim 9 forth in the Final Rejection mailed 3/15/2022. However, Godshall does not teach or suggest “a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the photovoltaic panels,” as required by claim 9 (emphasis added).
Distillation systems comprising solar power systems having photovoltaic panels and flow paths for guiding non-potable feed water along the photovoltaic panels to heat the feed water, and means to transport the heated feed water from the solar power system into a water treatment device for converting said heated feed water into distillate and concentrate are known in the art. For example, such systems are taught by Gershon et al. (US 10,358,359), see Figures 1 and 1A thereof, and Helsen (US 2018/0273402), see Figure 1 thereof. However, neither of these references teach or fairly suggest “a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the photovoltaic panels,” as required by claim 9 (emphasis added).
Janssen (US 2015/0251923) teaches a distillation system having a solar power system comprising a photovoltaic panel 7 and a flow path 17 for guiding distillate vapor along the photovoltaic panel 7 (Figure 1, Paragraph [0053]). However, said distillate vapor, while passing through the flow path 17, is cooled rather than heated as required by claim 9. Furthermore, the system of Janssen lacks “a means to transport the heated distillate from the solar power system into the water treatment device to convert the non-potable water into distillate and concentrate,” i.e. by supplying heat thereto to the non-potable water in said water treatment device, as is required by claim 9. Thus, Janssen cannot be said to teach or fairly suggest “a solar power system comprising photovoltaic panels and flow paths for guiding distillate along the photovoltaic panels to generate electric power by the photovoltaic panels and to heat distillate from the water treatment device by flowing the distillate in the flow paths along the photovoltaic panels” as required by claim 9.
There is no prior art of record which would cure the deficiencies of the prior art references discussed above. Therefore, claim 9 is novel and non-obvious over the prior art of record. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janssen (US 10,696,565) is the granted patent corresponding to the Janssen PG pub cited in the reasons for allowance above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772